Entered: December 13th, 2018
                               Case 18-23388     Doc 26      Filed 12/13/18       Page 1 of 1
Signed: December 12th, 2018

SO ORDERED




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                              at Greenbelt
                                   In re:   Case No.: 18−23388 − WIL         Chapter: 13

Richard Samuel Sacco
Debtor

                    ORDER DENYING CONFIRMATION OF CHAPTER 13 PLAN
                              WITHOUT LEAVE TO AMEND

Having held a hearing on confirmation of the Chapter 13 Plan proposed by the Debtor, and having concluded that the
proposed Plan does not fulfill the requirements for confirmation set out in 11 U.S.C. § 1325 and that the Debtor is
unable to file a Plan that is susceptible of confirmation, it is, by the United States Bankruptcy Court for the District of
Maryland,

ORDERED, that confirmation of the Chapter 13 Plan proposed by the Debtor is denied without leave to amend or to
file another Plan or modification of a Plan; and it is further

ORDERED, that if, within fourteen (14) days from the date of entry of this Order, this case is not converted to a case
under another chapter or voluntarily dismissed, then this case may be dismissed by the Court pursuant to 11 U.S.C. §
1307(c)(5)) without further notice or hearing.

cc:   Debtor

      Attorney for Debtor − PRO SE
      Case Trustee − Timothy P. Branigan

                                                    End of Order
08x04a (rev. 04/04/2006) − sward
